Citation Nr: 0925591	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right patella and residuals 
of a shell fragment wound.

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a shell fragment wound of the 
abdomen. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a June 2009 Informal Hearing Presentation, the Veteran's 
representative presented argument on the issue of effective 
date for the evaluation of the service-connected residuals of 
the shell fragment wound of the abdomen.  That issue was 
denied in an October 2007 rating decision and is not before 
the Board.  To the extent that the representative's argument 
can be construed as a claim of clear and unmistakable error 
in the initial rating decision that granted service 
connection for the condition, that claim has not been 
adjudicated and is referred to the RO for appropriate 
development. 

The issue of entitlement to a disability evaluation in excess 
of 10 percent for residuals of a shell fragment wound of the 
abdomen is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is manifested by X-ray 
evidence of degenerative arthritis, and objective findings of 
extension to 0 degrees and flexion to 140  degrees.  There is 
no clinical evidence of instability, subluxation, muscle 
atrophy, or flare-ups.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5263 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and VA examinations.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Substantially compliant notice was sent in November 2003 and 
May 2008 letters.  The claims were readjudicated in a 
November 2008 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.
 
The Board further finds that any notice error was 
nonprejudicial because the notice the Veteran received, 
combined with the information and assistance provided during 
the appeal, afforded him a meaningful opportunity to 
participate in the processing of his claim.  Vazquez-Flores, 
22 Vet. App. at 46.  Specifically, in the November 2003 
letter he was notified to submit evidence that his condition 
had worsened.  Although he was not advised to submit evidence 
of how this impacted his employment and daily life prior to 
the initial adjudication, he received a VA examination that 
addressed the impact on employment and daily life.  To the 
extent notice as to the specific measurements needed to 
support a higher rating was not provided in a timely manner, 
the Veteran was not prejudiced because the required 
measurements necessary to properly assess whether a higher 
rating was warranted were taken during the VA examinations.  
Thus, the general information needed to substantiate the 
claim was provided by the Veteran and otherwise obtained by 
VA during the processing of his claim.  

Moreover, the record shows that the Veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the Veteran what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected 
chondromalacia of the right patella and residuals of a shell 
fragment wound.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In a January 1975 rating decision, the RO noted that service 
treatment records disclosed a history of shrapnel wound to 
the right knee in January 1969.  In June 1969, the Veteran 
complained of "pain and trouble" in the right knee.  A 
December 1974 VA examination noted several small metallic 
foreign bodies in the soft tissues lateral to the femur; a 
5x1" scar over the lateral aspect of the right knee and pain 
to palpation of the knee, including the patella.  Service 
connection was granted and a 10 percent rating assigned for 
chondromalacia, right patella, residuals, shell fragment 
wound with retained foreign bodies.  

Throughout the rating period on appeal, the Veteran's right 
knee disability has been rated as 10 percent disabling under 
Diagnostic Code (DC) 5099-5003, degenerative arthritis.  38 
C.F.R. § 4.71a.   

Under DC 5003, degenerative arthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating applies for X-ray evidence of involvement of two or 
more minor joint groups.  A 20 percent rating applies for X-
ray evidence of involvement of two or more minor joint 
groups, with occasionally incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003.     

Regarding range of motion, applicable laws and regulations 
provide, that the normal range of motion for the knee is from 
0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.

In this regard, the DC's that govern the limitation of motion 
of the knee are 5260 and 5261.  DC 5260 concerns limitation 
of leg flexion.  A noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating 
is warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Where a claimant has both limitation of flexion and 
limitation of extension of the same leg, he must be rated 
separately under DC 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-2004, (September 17, 2004), 69 Fed. Reg. 
59990 (2005).  Additionally, under certain circumstances, a 
separate disability evaluation may be assigned for arthritis 
of the knee under DC 5003 in addition to the rating for 
instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 
23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997). 

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.

The Veteran filed a claim for increase in June 2003.  
Evidence relevant to the current level of severity of the 
Veteran's right knee disability includes VA examinations 
conducted in November 2003 and February 2008.

The Veteran underwent a VA examination of the right knee in 
November 2003.  At the time, the Veteran reported a history 
of combat trauma while serving in Vietnam.  Specifically, as 
a result of a mine explosion, the Veteran received shrapnel 
to his right knee and subsequently underwent surgery for the 
removal of the shrapnel.  Since that time, the Veteran 
experiences daily pain with the severity of an eight of ten.  
He indicated that his knee is further exacerbated by 
prolonged standing and walking.  The Veteran reported that he 
does not feel any weakness, numbness, or tingling, however, 
indicated that he has instability.  He denied swelling as 
well as night pain.  

The examination findings were reported as referring to the 
left knee; however, the history portion of the examination 
included the examiner's notation of the in-service history 
regarding the right knee.  There were no findings reported 
specific to the right knee; however, because the examiner 
noted the presence of the scar on the "left" knee, when it 
has been shown to be on the right knee, the Board will 
consider the examination findings.  On examination, the 
Veteran was noted to have a normal gait.  Range of motion was 
reported as from 0 to 140 degrees, with no instability to 
varus valgus stressing.  He had a negative Lachman test, 
negative anterior, and a positive drawer test.  He had a 
positive patellar grind test, however, no patellar 
instability.  The examiner noted a 10 cm scar over the 
anterior lateral aspect of the knee consistent with the 
precious surgery.  The scar was nontender, with no sign of 
acute infection.  X-rays of the Veteran's right knee revealed 
chondromalacia patella with degenerative arthritis.

The examiner opined, that the Veteran's chondromalacia 
patella with degenerative arthritis is likely secondary to 
previous injury.  He further reported, that the Veteran's 
right knee condition limits his standing and walking to 30 
minutes at a time.    

The Veteran underwent a second VA examination in February 
2008.  At the time, the Veteran reported that he does not 
work.  The Veteran reported that he received shrapnel to his 
right knee while in service, and subsequently underwent 
surgery to remove the shrapnel.  Since that time, the Veteran 
stated that he experiences intense pain.  The Veteran 
indicated that he has flare-ups when his knee gives out and 
as a result, experiences intense pain with the severity of a 
ten of ten.  He also indicated that the cold weather affects 
his knee, also causing him pain.  The Veteran wears an 
assistive device on his right knee.  

On examination, the Veteran's range of motion was 0 degrees 
extension to 140 degrees flexion.  His knee was stable in 
varus and valgus as well as anterior and posterior drawer; 
Lachman and McMurray tests were negative.  There was a scar 
running over the distal aspect of the femur at the lateral 
aspect of his knee, which measured approximately 12 
centimeters in length and four centimeters wide.  The scar 
was atrophic, shiny, and non-tender to palpation and mobile.  
There was no induration or inflexibility of the skin around 
the scar, nor was there limitation of motion.  The examiner 
noted that the Veteran's range of motion was not limited by 
pain, weakness, incoordination, lack of endurance, or 
fatigability.  X-rays did not reveal any evidence of retained 
foreign body.  The Veteran had normal articular space of the 
knee.  His knee was symmetric both medially and laterally.  
His patellofemoral joint was symmetric.  There was no 
evidence of arthritic change.   

The examiner diagnosed the Veteran with an atrophic shiny 
scar over the right knee.  The examiner further indicated 
that the scar does not cause the Veteran any limitation, 
specifically, he found the Veteran's range of motion, 
including stability to be within normal range.       

Based on a review of the evidence, the Board concludes that 
the Veteran's right knee disability is characterized by 
arthritis and pain on motion.  Although the February 2008 VA 
examination included X-ray studies and the comment that no 
arthritic changes were noted, the record also includes a 
November 2003 examination and X-rays that showed 
chondromalacia patella with degenerative arthritis or the 
right knee.

As noted, arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of motion, 
a 10 percent rating may be assigned for each major joint so 
affected.   

The Veteran has exhibited range of motion of the right knee 
from 0 to 140 degrees.  The most recent VA examination 
included the examiner's comment that the Veteran's range of 
motion was not limited by pain, weakness, incoordination, 
lack of endurance, or fatigability.  Even with additional 
limitation of motion due to pain, this does not more nearly 
approximate or equate to flexion limited to 45 degrees or 
extension limited to 10 degrees, the criteria for a separate 
10 percent rating under Diagnostic Codes 5260 and 5261, 
considering 38 C.F.R. § 4.40, 4.45, and 4.59.

Additionally, a separate rating based on instability under 
Diagnostic Code 5257 is not warranted as there is no 
objective evidence of ligament laxity or instability.  The 
aforementioned VA examinations included the Veteran's 
complaints that he experienced instability and reported that 
his knee gave way; however, the Board finds that the 
objective evidence of record does not support a separate 
rating based on instability.  On physical examination in 
November 2003, the Veteran's right knee did not reveal 
patellar instability.  Further, the February 2008 examination 
revealed negative Lachman and McMurray tests, as well as a 
stable varus and valgus. 

Finally, the February 2008 VA examination report notes that 
the Veteran has a scar running over the distal aspect of the 
femur at the lateral aspect of his right knee.  Evaluations 
for distinct disabilities resulting from the same injury can 
be combined so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  Thus, the Board has also considered 
whether a separate, compensable rating would be warranted for 
a right knee scar.  However, in this case, the Veteran does 
not contend, and the evidence does not show, that a separate 
compensable rating is warranted for a right knee scar.  Under 
the provisions of 38 C.F.R. § 4.118, DC 7804, a 10 percent 
evaluation is warranted for superficial scars that are 
painful on examination.  In this case, there is no evidence 
to show that the Veteran has compensable manifestations of a 
right knee scar.  Specifically, there were no findings of a 
symptomatic right knee scar, as the examination report noted 
that the scar was non-tender to palpation and there was no 
induration or inflexibility of the skin around the scar, nor 
was there limitation of motion.  Thus, the assignment of a 
separate 10 percent evaluation for a left knee scar is not 
warranted.

The weight of the credible evidence demonstrates that the 
Veteran's right knee disability warrants no more than the 
current 10 percent rating at any time during the course of 
the appeal.  Hart, 21 Vet. App. at 505.  As the preponderance 
of the evidence is against the claim for increased rating, 
the benefit of the doubt rule does not apply, and the claim 
for increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 50. 

At the February 2008 examination, the Veteran reported that 
he is disabled and does not work.  In a January 2007 rating 
decision, the RO granted the Veteran entitlement to a total 
disability evaluation due to individual unemployability.  VA 
may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Barringer v. Peake, 22 
Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  
The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the rating criteria for a knee disorder 
reasonably describe the Veteran's disability level and 
symptomatology.  His disability picture is contemplated by 
the rating schedule; and the assigned rating is adequate and 
appropriate to compensate his disability.  Therefore, it is 
not necessary to refer the rating of the Veteran's right knee 
disability to designated VA officials for consideration of an 
extraschedular rating. 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability is denied.

REMAND

A review of the record discloses a need for further 
development prior to final appellate review regarding a 
disability evaluation in excess of 10 percent for residuals 
of a shell fragment wound of the abdomen.

In this regard, the extent of the manifestations of the 
condition is unclear.  The May 2007 VA examination notes the 
Veteran's digestive complaints, but does not provide current 
findings or indicate whether any of the  digestive conditions 
are related to his service-connected disability.  Therefore, 
the May 2007 VA examination is not appropriate for rating 
purposes.  Based on the aforementioned, an examination is 
required to determine the current level of severity of the 
Veteran's service-connected residuals of a shell fragment 
wound of the abdomen disability.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity of 
his service-connected residuals of a shell 
fragment wound of the abdomen disability.  
The claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  Complete digestive testing 
must be reported.  After the examination 
and review of the record, the examiner 
should identify all residuals of the 
service-connected shell fragment wound of 
the abdomen.   

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claim 
remains adverse to the Veteran, he should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


